           Case 3:20-cv-00206-JAM Document 69 Filed 06/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 ASISTA IMMIGRATION ASSISTANCE,
 INC., et al.,
                                                              Case No. 3:20-cv-00206-JAM
                                Plaintiffs,
                    v.                                        Judge: Hon. Jeffrey A. Meyer

 TAE D. JOHNSON, Acting Director, in his
 official capacity, et al.,

                                 Defendants.



                      JOINT MOTION TO CONTINUE IN ABEYANCE

       Pursuant to the Court’s Order of March 18, 2021, the parties, having conferred, jointly

move to continue this case in abeyance until July 2, 2021, while the parties finalize the terms of a

proposal to extend the period of abeyance for an additional 90 days. U.S. Immigration and Customs

Enforcement (ICE) is actively reviewing its policies on the processing of applications for

administrative stays of final orders of removal for individuals with pending U-nonimmigrant status

petitions, and the parties anticipate that an additional 90 days should be sufficient to complete that

process.

       The parties have reached agreement in principle to continue their cooperation during that

policy review process on substantially similar terms to those outlined in their previous motion to

hold this case in abeyance, see ECF 67, but would benefit from a small amount of additional time

to finalize the terms of their agreement. In the interim, the parties agree to continue to abide by the

terms of their previous agreement.
          Case 3:20-cv-00206-JAM Document 69 Filed 06/15/21 Page 2 of 2




        Accordingly, the parties respectfully request that the Court hold this case in abeyance until

July 2, 2021, and that the parties be permitted to file a proposal for further proceedings in this case

at that time.

       BRIAN M. BOYNTON                                     Benjamin L. Berwick (phv04462)
       Acting Assistant Attorney General                    THE PROTECT DEMOCRACY PROJECT
                                                            15 Main St., Suite 312
       CHRISTOPHER R. HALL                                  Watertown, MA 02472
       Assistant Branch Director                            (202) 856-9191
                                                            ben.berwick@protectdemocracy.org
       /s/ Cormac A. Early
       CORMAC A. EARLY (phv10560)                           Brittany Williams (phv10516)
       Trial Attorney, U.S. Department of Justice           THE PROTECT DEMOCRACY PROJECT
       Civil Division, Federal Programs Branch              1900 Market Street, 8th Fl.
       1100 L Street, N.W.                                  Philadelphia, PA 19103
       Washington, D.C. 20005                               (202) 236-7396
       Phone: (202) 616-7420                                brittany.williams@protectdemocracy.org
       E-mail: Cormac.A.Early@usdoj.gov
                                                            Elizabeth B. Wydra (phv10541)
       Counsel for Defendants                               Brianne J. Gorod (phv10524)
                                                            Brian R. Frazelle (phv10535)
       Dated: June 15, 2021                                 CONSTITUTIONAL ACCOUNTABILITY
                                                            CENTER
                                                            1200 18th St., NW, Suite 501
                                                            Washington, DC 20036
                                                            (202) 296-6889
                                                            elizabeth@theusconstitution.org
                                                            brianne@theusconstitution.org
                                                            brian@theusconstitution.org

                                                            Marisol Orihuela (ct30543)
                                                            JEROME N. FRANK LEGAL SERVICES
                                                              ORGANIZATION
                                                            P.O. Box 209090
                                                            New Haven, CT 06520
                                                            (202) 432-4800
                                                            marisol.orihuela@yale.edu

                                                            Attorneys for Plaintiffs
